DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13, 14, 15, 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/28/2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 13 of U.S. Patent No. 10’544,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the instant claims can be found within the patented claims.
		
Claim 1-12, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 15 of copending Application No. 16/598769(reference application). Although the claims at issue are not identical, they the elements of the instant claims can be found within the claims of the copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 8 and 10, the correct phrase is “ said at least one fuse configuration”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManus (US 9,514,907).
Regarding claim 1, McManus discloses a member-to-member connection assembly (Fig 11, 12) comprising:
at least two planar connection brackets 10h configured adjacently in a laminar configuration (Fig 12);
each of said connection brackets 10h comprised of a first connection member 12 for coupling said connection bracket to a first structural member or an adjacent connection bracket (Fig 11);
each of said connection brackets 10h comprised of a second connection member 14 for coupling said connection bracket to a second structural member or an adjacent connection bracket (Fig 11);
each of said connection brackets 10h comprised of at least one fuse configurations 16d disposed between said first connection member 12 and said second connection member 14, said fuse configurations being operable to deform upon application of a pre-determined loading condition (Fig 11);
said fuse configurations 16d comprised of at least one fuse element 62a, 62b being able to form at least one inelastic flexural hinge location 66 allowing for inelastic deformation between said first connection member and said second connection member upon application of a pre-determined loading condition (Fig 11), (Pare 0050, 0051).
Regarding claim 2, McManus discloses said hinge location 66 comprises a reduced thickness of the said fuse element (Claim 3).
Regarding claim 3, McManus discloses said fuse elements 62a, 62b are of geometry including straight, tapered and curved, (Fig 11).
Regarding claim 4, McManus discloses said pre-determined load is less than the elastic yield load of said first structural member and said second structural member (Col 9, Lines 56-62).
Regarding claim 5, McManus discloses wherein guide elements 68 are disposed on multiple sides of the assembly to resist deformation nominally orthogonal to the direction of the applied load (Fig 11), (Col 7, Lines 66-67, Col 8, Lines 1-3).
Regarding claim 6, McManus discloses said guide elements 68 are of geometry such as straight, (Fig 11).
Regarding claim 7, McManus discloses said guide elements 68 are coupled to, or of unitary construction with, said first structural member or said second structural member (Fig 11).
Regarding claim 8, McManus discloses said guide elements 68 are of coupled to, or of unitary construction with, one or more of said connection brackets 10h (Fig 11, 12).
Regarding claim 9, McManus discloses said fuse elements 62a, 62b partially or fully define a void, wherein said void is filled with a material that is elastomeric, fiber reinforced polymer, concrete, cementitious, and piezoelectric to provide increased elastic stiffness, inelastic stiffness, and/or damping (Claim 7).
Regarding claim 10, McManus discloses said first structural member is a brace and said second structural member is a gusset (Fig 11).
Regarding claim 11, McManus discloses said first connection member 12 of each of said connection brackets 10h is coupled to the brace of said first .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McManus (US 9,514,907) in view of Zhuang (CN 2499462Y).
Regarding claim 12, McManus discloses as discussed in claim 1, but does not disclose said first connection member of a first connection bracket is coupled to said first structural member; said second connection member of said first connection bracket is coupled to said first connection member of a second connection bracket; said second connection member of said second connection bracket is coupled to said second structural member. However, Zhuang discloses multiple seismic energy dissipators are 
Regarding claim 13, McManus modified by Zhuang discloses as discussed in claim 12 but does not disclose said first connection bracket and said second connection bracket are disposed in opposite directions. However, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available configurations for improving deformability. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281.  The examiner can normally be reached on 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        5/20/2021